DETAILED ACTION
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or

Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claims 1-19, 21-22, 24-43, and 51-60, drawn to a system for effecting physical stimulation as a service.
Group II, claims 20, 23 and 50, drawn to a system for effecting physical stimulation as a service.
Group III, claims 44-46, drawn to a method for effecting physical stimulation as a service.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I and II lack unity of invention because even though the inventions of these groups require the technical feature of a effecting physical stimulation as a service, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Liu (US 2015/0012060).  Liu discloses a remote electrical treatment system comprising a server side service subsystem including a server (prescription server, #20); a client service subsystem including a client device that can be a mobile phone or a pad (prescription access device, #40); at least one stimulation controller (electrical stimulation device, #50); and, at least one skin carrier (electrode patch, not shown, that be attached to the skin of the human body).
 lack unity of invention because even though the inventions of these groups require the technical feature of effecting physical stimulation as a service using rhythmical waveforms based on digital audio files, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Liu (US 2015/0012060) and Liang (US 2012/0245409).  Liu discloses a remote electrical treatment system comprising a server side service subsystem including a server (prescription server, #20); a client service subsystem including a client device that can be a mobile phone or a pad (prescription access device, #40); at least one stimulation controller (electrical stimulation device, #50); and, at least one skin carrier (electrode patch, not shown, that be attached to the skin of the human body) but does not disclose the waveform dose for physical stimulation contains a rhythmical stimulation waveform that is a physical stimulation waveform frame corresponding to each frame decompressed in a digital music data file.  However, Liang discloses converting music signals (MP3 files that must be decompressed to create audio) into electrical stimulation to stimulate acupuncture points using a stimulating electrode (#3) [abstract; pars. 0013-0014].  It would have been obvious to the skilled artisan to configure the system taught by Liu to deliver electrical stimulation based on received, decompressed audio files, as taught by Liang, in order to provide acupuncture-type electrical therapy.
Groups II and III lack unity of invention because even though the inventions of these groups require the technical feature of a effecting physical stimulation as a service, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Liu (US 2015/0012060).  Liu discloses a remote electrical treatment system comprising a server side service subsystem including a server (prescription server, #20); a client service subsystem including a client device that can be a mobile phone or a pad (prescription access device, #40); at least one stimulation controller (electrical stimulation device, #50); and, at least one skin carrier (electrode patch, not shown, that be attached to the skin of the human body).

This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
Species of waveform
Species A1: genres driven randomized stimulation waveform generated from music genre
Species A2: image driven randomized stimulation waveform generated from pictures 
Species A3: video driven randomized stimulation waveform generated from videos

Species of skin carrier stimulation
Species B1: both electrical and magnetic stimulation
Species B2: both electrical and heat stimulation
Species B3: both magnetic and heat stimulation
Species B4: all of electrical, magnetic and heat stimulation
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim are generic:  claim 1.
The species A1-A3 lack unity of invention because the species require the technical feature of a effecting physical stimulation as a service using rhythmical waveforms based on digital audio files, this Liu (US 2015/0012060) and Liang (US 2012/0245409).  Liu discloses a remote electrical treatment system comprising a server side service subsystem including a server (prescription server, #20); a client service subsystem including a client device that can be a mobile phone or a pad (prescription access device, #40); at least one stimulation controller (electrical stimulation device, #50); and, at least one skin carrier (electrode patch, not shown, that be attached to the skin of the human body) but does not disclose the waveform dose for physical stimulation contains a rhythmical stimulation waveform that is a physical stimulation waveform frame corresponding to each frame decompressed in a digital music data file.  However, Liang discloses converting music signals (MP3 files that must be decompressed to create audio) into electrical stimulation to stimulate acupuncture points using a stimulating electrode (#3) [abstract; pars. 0013-0014].  It would have been obvious to the skilled artisan to configure the system taught by Liu to deliver electrical stimulation based on received, decompressed audio files, as taught by Liang, in order to provide acupuncture-type electrical therapy.
The species B1-B4 lack unity of invention because the species require the technical feature of a effecting physical stimulation as a service using rhythmical waveforms based on digital audio files, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Liu (US 2015/0012060) and Liang (US 2012/0245409).  Liu discloses a remote electrical treatment system comprising a server side service subsystem including a server (prescription server, #20); a client service subsystem including a client device that can be a mobile phone or a pad (prescription access device, #40); at least one stimulation controller (electrical stimulation device, #50); and, at least one skin carrier (electrode patch, not shown, that be attached to the skin of the human body) but does not disclose the waveform dose for physical stimulation contains a rhythmical stimulation waveform that is a physical stimulation waveform frame corresponding to each frame decompressed in a digital music data file.  However, Liang discloses converting music signals (MP3 files that must be decompressed to create audio) Yamashiro (US 6,520,903) discloses it is known in the art to use individually or combine heat, magnetic, and electrical stimulation to treat sensory nerves or acupuncture points [col. 2, lines 5-55].  It would have been obvious to use combinations of electrical, heat and magnetic stimulation in order to provide improved treatments.
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN J JENNESS whose telephone number is (571)270-5055. The examiner can normally be reached M-F 8:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on (571) 272-4697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHAN J JENNESS/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        06 December 2021